DETAILED ACTION
This office action is in response to communications filed December 27,2021, concerning application number 16/516,640.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the Claims was filed on December 27, 2021.
Claims 2, 3, 15, 19, and 20 were canceled.
Claims 1, 4-14, 16-18, 21-24 are currently pending.
Allowable Subject Matter
Claims 1, 4-14, 16-18, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hasselbrink, Jr. et al. US 6,782,746 is the closest art to that of the claimed invention, but it does not disclose when in the second position, the gate transmission element is dimensioned to allow the second fluid flow between the fluidic output and the fluidic drain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        T